 

Exhibit 10.1

 

ex_206029img001.jpg [ex_206029img001.jpg]

 

This Agreement for Professional Services (the “Agreement”), effective June 1,
2020, is by and between Vado Corp., located at 81 Prospect Street Brooklyn, NY
11201 (hereinafter “Vado Corp.” or “Client ”), and Accelerated Online Inc,
located at 70 Washington St., Suite 6K Brooklyn, NY 11201 (hereinafter
“Accelerated Online” or “Company”).

 

I.

Scope of Work: Accelerated Online will provide corporate and executive
management consulting services to Client.

 

II.

Payment Terms: The Company shall be paid $15,000 monthly upon execution of this
Agreement until the Agreement is terminated. Payments are due upon receipt of
any invoice. The Client will reimburse the Company for any extraordinary
out-of-pocket expenses that have been approved in advance by the Client.

 

III.

Additional Fees: At any time Client may request services and/or projects that
are not covered by the Scope of Work ("Additional Services"). Additional
consulting services are available to Client and will be scoped and priced on a
case-by-case basis.

 

IV.

Independent Contractor Assignment: The parties agree that Accelerated Online is
an independent contractor. Neither party may assign this agreement without the
express written consent of the other party.

 

V.

Intellectual Property Ownership: The results of any work provided under this
Agreement and any deliverables under this Agreement conceived or reduced to
practice by Company in the course of performing consulting services hereunder
(the “Intellectual Property”), shall be the sole and exclusive property of
Client and shall be a “work for hire” under the copyright laws of the United
States.

 

VI.

Termination: This Agreement shall be subject to termination without cause upon
thirty (30) days written notice to the other party, by email or overnight mail
to the addresses listed above

 

VII.

Indemnification: Because of Client's intimate familiarity with Client's
business, Accelerated Online cannot undertake to verify all the facts supplied
to Accelerated Online by Client. Because of this, Client agrees to indemnify,
defend and hold harmless Accelerated Online and our employees, officers,
directors, shareholders, licensees and agents from and against all liabilities,
losses, damages or expenses, including reasonable attorneys’ fees and costs,
which we or such other person may incur as the result of any brought or
threatened claim, suit or proceeding arising from, related to or in connection
with the use of any facts or information supplied to Accelerated Online by
Client (a “Claim”), including, without limitation, any Claim for (a)
infringement or violation of copyright, patent, trademark, or license, or (b)
defamation arising out of the nature or use of Client products or services or
any assertions we may make on Client's behalf, including assertions about
Client, Client products or services, or about Client competitors and any of
their products or services, in any materials we may prepare for Client, if the
assertions are based on information, representations, reports, data or releases
supplied to Accelerated Online by or through Client, or, to the extent different
from the foregoing, for which Client is required or undertake to obtain releases
or consents, or otherwise which Client approves (“Client Material”) (excluding
claims covered under our indemnity below).

 

Accelerated Online shall indemnify, defend and hold harmless, Client and its
affiliates, and its respective directors, officers, employees and agents from
and against any and all claims, demands, suits, actions, judgments, cost and
liabilities (including reasonable attorney’s fees) each an “indemnified loss”
that arises out of, results from, or is incidental to this Agreement or the work
or services performed by Accelerated Online under this Agreement, to the extent
such indemnified loss is caused by or results from our negligence or fault of
our employees, agents and/or subcontractors.

 

Accelerated Online’s total aggregate liability for any claim of any kind arising
as a result of or related to this Agreement, whether based in contract,
warranty, or any other legal or equitable grounds, shall be limited to the
amounts received by Accelerated Online from Client for the particular project(s)
which form(s) the basis of such claim.

 

1

--------------------------------------------------------------------------------

 

 

 

ex_206029img001.jpg [ex_206029img001.jpg]

 

EXCEPT FOR LIABILITY ARISING UNDER THIS SECTION, IN NO EVENT WILL EITHER PARTY
BE LIABLE FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT.

 

VIII.

Entire Agreement: This agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter set forth herein
and thereby supersedes all prior agreements, arrangements and understandings
relating to the subject matter. This agreement may be amended only by a written
instrument executed by the parties hereto.

 

IX.

Amendment and Waiver: This agreement may not be amended except by written
agreement of the parties.

 

X.

Governing Law: This agreement has been made in the State of New York.

 

 

 

Vado Corp.

 

       

By: David Lelong 

Title: CEO

Email: david@vadocorphq.com

  Date  

 

 

Accelerated Online

 

       

By: David Lelong

Title: CEO

Email: david@acceleratedonline.net

  Date  

 

 

 

2